Exhibit 10.2

 

AMENDED RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

WIGHT INTERNATIONAL CONSTRUCTION, LLC

 

A Delaware Limited Liability Company

 

THE UNITS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES ACTS OR LAWS OF ANY STATE IN RELIANCE UPON EXEMPTIONS
UNDER THOSE ACTS AND LAWS. THE SALE OR OTHER DISPOSITION OF SUCH UNITS IS
RESTRICTED AS STATED IN THIS AGREEMENT, AND IN ANY EVENT IS PROHIBITED UNLESS
THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT AND ITS COUNSEL
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACTS AND
LAWS. BY ACQUIRING UNITS REPRESENTED BY THIS AGREEMENT, EACH MEMBER REPRESENTS
THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF ITS UNITS WITHOUT COMPLIANCE WITH
THE PROVISIONS OF THIS AGREEMENT AND REGISTRATION OR OTHER COMPLIANCE WITH THE
AFORESAID ACTS AND LAWS AND THE RULES AND REGULATIONS ISSUED THEREUNDER.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I FORMATION   1 1.1 Formation; General Terms; Effective
Date   1.2 Purposes 1 1.3 Principal Place of Business   1.4 Registered Agent;
Registered Office 2 1.5 Commencement and Term 2       ARTICLE II UNITS; CAPITAL
CONTRIBUTIONS 2 2.1 Classes of Units; Voting 2 2.2 Additional Capital
Contributions    3 2.3 Liability of Members   3 2.4 Capital Contributions 3 2.5
Capital Accounts 3       ARTICLE III DISTRIBUTIONS   3.1 Non-Liquidating
Distributions. 4 3.2 Distributions Upon Liquidation or a Deemed Liquidation
Event 4 3.3 Withholding 5 3.4 Tax Distributions 5       ARTICLE IV ALLOCATIONS  
6 4.1 Allocations   6 4.2 Qualified Income Offset, etc 6 4.3 Section 704(c)
Allocations   6 4.4 Allocations for Tax Purposes 6 4.5 Tax Elections   6      
ARTICLE V MANAGEMENT AND GOVERNANCE 7 5.1 Management by Board; Specific Acts
Authorized; Delegation of Authority by the Board   5.2 Officers 7 5.3 Certain
Approval Rights   9 5.4 Conversion to Corporation; Registration   9 5.5 Market
Stand-Off 10       ARTICLE VI TRANSFER OF INTERESTS   10 6.1 In General 10 6.2
Limited Exception For Transfers of Units 11 6.3 Admission as a Member 12 6.4
Distributions and Allocations With Respect to Transferred Units 12       ARTICLE
VII CESSATION OF MEMBERSHIP 13 7.1 When Membership Ceases   13 7.2 Deceased,
Incompetent or Dissolved Members 13 7.3 Consequences of Cessation of Membership
13

 

i



 

ARTICLE VIII DISSOLUTION, WINDING UP AND LIQUIDATING DISTRIBUTIONS   8.1
Dissolution Triggers   8.2 Winding Up; Termination 14       ARTICLE IX BOOKS AND
RECORDS   14 9.1 Books and Records   9.2 Taxable Year; Accounting Methods   14  
    ARTICLE X MISCELLANEOUS 15 10.1 Notices 15 10.2 Binding Effect   15 10.3
Construction   15 10.4 Entire Agreement; No Oral Agreements; Amendments to the
Agreement. 15 10.5 Headings; Interpretation; Treatment of Affiliates and
Permitted Transferees 16 10.6 Severability 16 10.7 Variation of Pronouns 16 10.8
Governing Law; Dispute Resolution 16 10.9 Waiver of Action for Partition 17
10.10 Counterpart Execution; Facsimile Execution 17 10. 11 Tax Matters Partner
17 10.12 Confidentiality 17

 

ii



 

SCHEDULES

 

Schedule A: Schedule of Members

 

EXHIBITS

 

Exhibit A: Glossary of Terms

 

 

 

 

AMENDED RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

WIGHT INTERNATIONAL CONSTRUCTION, LLC

 

A Delaware Limited Liability Company

 

This Amended Restated Limited Liability Company Agreement (collectively with all
schedules and exhibits hereto, as amended and/or restated from time to time,
this “Agreement”) of Wight International Construction, LLC, a Delaware limited
liability company agreement (the “Company”) is made and entered into as of
November 16, 2016 (the “Effective Date”) by and among the Persons whose names
and addresses are listed on the Schedule of Members attached hereto as Schedule
A (the “Schedule of Members”). Unless otherwise indicated, capitalized words and
phrases in this Agreement shall have the meanings set forth in the Glossary of
Terms attached hereto as Exhibit A.

 

ARTICLE I

 

FORMATION

 

1.1 Formation: General Terms; Effective Date. The Company was formed on August
15, 2016 as a Delaware limited liability company by the filing of a Certificate
of Formation with the Secretary of State of the State of Delaware. The Persons
listed on the Schedule of Members are the Members of the Company. The rights and
obligations of the Members and the terms and conditions of the Company shall be
governed by the Act and this Agreement. To the extent the Act and this Agreement
are inconsistent with respect to any subject matter covered in this Agreement,
this Agreement shall govern to the extent permitted by law. The name of the
Company shall be “Wight International Construction, LLC”. The name of the
Company shall be the exclusive property of the Company, and no Member shall have
any rights, commercial or otherwise, in the Company’s name or any derivation
thereof. The Company’s name may be changed only by an amendment to the
Certificate of Formation of the Company.

 

1.2 Purposes. The principal business activity and purposes of the Company is to
become a subsidiary holding company of a publicly traded partnership to be known
Armada Enterprises limited partnership (“Armada LP”), whose General Partner will
be the Company’s Common Member and General Manager, Armada Enterprises GP, LLC,
effectuated by a contribution by the Members of their Membership Interests in
the Company Armada LP in exchange for limited partner interests (“LP Units”) in
Armada LP (the “Contribution”). The business and purposes of the Company shall
not be limited to its initial principal business activity and, unless the
General otherwise determines, it shall have authority to engage in any other
lawful business, purpose or activity permitted by the Act, and it shall possess
and may exercise all of the powers and privileges granted by the Act or which
may be exercised by any person, together with any powers incidental thereto, so
far as such powers or privileges are necessary or convenient to the conduct,
promotion or attainment of the business purposes or activities of the Company.

 

1.3 Principal Place of Business. The principal place of business of the Company
shall be at such place as the General Manager may designate from time to time,
which need not be in the State of Delaware. The Company may have such other
offices (within or without the State of Delaware) as the Board may designate
from time to time.

 

 

 

 

1.4 Registered Agent; Registered Office. The Company’s registered agent and
registered office are set forth in the Certificate of Formation and may be
changed from time to time only by the Board pursuant to the provisions of the
Act. It is Harvard Business Services, Inc., 16192 Coastal Highway, Lewes, DE
19958.

 

1.5 Commencement and Term. The Company commenced at the time and on the date
appearing in the Certificate of Formation and shall continue until it is
dissolved, its affairs are wound up and final liquidating distributions are made
pursuant to this Agreement and in compliance with the Act.

 

ARTICLE II

 

UNITS; CAPITAL CONTRIBUTIONS

 

2.1 Classes of Units: Voting.

 

(a) Classes of Units. All interests of the Members in distributions and other
amounts specified in this Agreement, as well as the rights of the Members to
vote on, consent to, or approve any matter related to the Company, shall be
denominated in units of membership interests in the Company (each a “Unit” and
collectively, the “Units”), and the relative rights, privileges, preferences and
obligations of the Members with respect to Units shall be determined under this
Agreement and the Act to the extent provided herein and therein. The number and
the class of Units held by each Member shall be set forth opposite such Member’s
name on the Schedule of Members. The classes of Units as of the Effective Date
are as follows:

 

(i) the Common Units (the “Common Units”), of which there are 10,000,000
authorized as of the Effective Date, 10,000,000 of which are issued and
outstanding as of the Effective Date.

 

(ii) the Preferred A Units (the “Preferred A Units”), of which there are
50,000,000 authorized as of the Effective Date, 50,000,000 of which are issued
and outstanding as of the Effective Date. Preferred A Units shall be exchanged
for Common LP Units or Subordinated LP Units in Armada LP in exchange for the
Contribution of the Preferred A Units.

 

(iii) the Preferred B Units (the “Preferred B Units”), of which there are
100,000,000 authorized as of the Effective Date, 100,000,000 of which are issued
and outstanding as of the Effective Date. The Preferred B Units were
specifically designated to be issued to Yangtze River Development, Ltd. to in
exchange for a convertible promissory note (“Note”) an a certain number of
shares of its common stock (the “Target Assets”) as set forth in the
Contribution Conveyance and Assumption Agreement dated October 3, 2016 (“YERR
Contribution Agreement”). The Preferred B Units are sub-designated with a
subordination provision such that the distributions they are entitled to receive
distributions until the Target Assets achieve certain milestones as set forth in
the Contribution Agreement. In the Contribution, Preferred B Units shall be
exchanged for Acquisition Units, which are Common LP Units whose minimum
quarterly distributions from Armada LP will accrue and not be paid for Three (3)
years, with all cumulative arrearages paid at the end of the fourth quarter of
2019. Preferred B Units will have a liquidation preference upon dissolution of
the Company such that the Preferred B Unit holders will be entitled to receive
the Target Assets in a liquidation of the Company’s assets, provided however
that in the event that the Company’s dissolution is triggered pursuant to
section 8(c)(ii) after the Company clears the dissolution trigger set forth in
8(c)(i), the Preferred B Unit holders will be entitled to receive the Target
Assets less $50 million USD worth of the YERR common calculated on the date the
dissolution is triggered.

 



2



 

(b) Voting. The Members shall have no right to vote on any matter, except as
specifically set forth in this Agreement, or as may be required under the Act.
Any such vote shall be at a meeting of the Members entitled to vote or in
writing as provided herein. Each Common Unit shall be entitled to cast one (1)
vote on any matter requiring the approval of the Common Units. Preferred Units
will not have any vote on Company matters unless specifically required by the
Act or otherwise stated in this Agreement.

 

2.2 Additional Capital Contributions. Subject to Section 5.3 and except as
otherwise expressly provided in this Agreement, the Board may from time to time
authorize and cause the Company to issue additional Units, securities or rights
convertible into Units, options or warrants to purchase Units, or any
combination of the foregoing, consisting either of the classes of Units
authorized hereby or as otherwise may be authorized in accordance with the terms
hereof (collectively, “New Securities”), and with such rights, privileges,
preferences and restrictions and other terms and conditions, and in exchange for
such cash or other lawful consideration, as the Board may determine; provided,
however, no Member shall have any obligation to contribute additional capital to
the Company except to the extent expressly set forth in Section 3.3. Any such
New Securities will be issued pursuant to subscription agreements and such other
documents deemed appropriate by the Board.

 

2.3 Liability of Members. No Member shall be liable for any debts or losses of
capital or profits of the Company or be required to guarantee the liabilities of
the Company. Except as set forth in Section 2.2 (to the extent such Member
exercises its participation rights), Section 2.4, or Section 3.3, no Member
shall be required to contribute or lend funds to the Company.

 

2.4 Capital Contributions. The initial Capital Contribution (if any) and
additional Capital Contribution(s) (if any) of each Member to the capital of the
Company shall be set forth opposite such Member’s name under the heading “Cash
Contribution” on the Schedule of Members and in the Company’s books and records.

 

2.5 Capital Accounts.

 

(a) A separate capital account (each a “Capital Account”) shall be maintained
for each Member in accordance with the rules of Treasury Regulations Section
1.704-1(b)(2)(iv), and this Section 2.5 shall be interpreted and applied in a
manner consistent therewith. Whenever the Company would be permitted to adjust
the Capital Accounts of the Members pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(1) to reflect revaluations of Company property or issuances of
additional interests in the Company, or at any other time when such an
adjustment would otherwise be permitted under such Treasury Regulations, the
Company, at the direction of the Board, may so adjust the Capital Accounts of
the Members. In the event that the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect
revaluations of Company property, (i) the Capital Accounts of the Members shall
be adjusted in accordance with Treasury Regulations Section 1.704
-1(b)(2)(iv)(g) for allocations of depreciation, depletion, amortization and
gain or loss, as computed for book purposes, with respect to such property, (ii)
the Members’ distributive shares of depreciation, depletion, amortization and
gain or loss, as computed for tax purposes, with respect to such property shall
be determined so as to take account of the variation between the adjusted tax
basis and book value of such property in the same manner as Section 704(c)
allocations are made under Section 4.3 of this Agreement, and (iii) the amount
of upward and/or downward adjustments to the book value of the Company property
shalt be treated as income, gain, deduction and/or loss for purposes of applying
the allocation provisions of Article IV. In the event that Section 704(c) of the
Code applies to Company property, the Capital Accounts of the Members shall be
adjusted in accordance with Treasury Regulations Section 1.704 -1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property. No Member shall have
any obligation to restore any portion of any deficit balance in such Member’s
Capital Account, whether upon liquidation of its Units, liquidation of the
Company or otherwise.

 



3



 

(b) As of the Effective Date, each Member’s Capital Account is reflected
opposite such Member’s name under the heading “Capital Account” on the Schedule
of Members.

 

(c) Except as otherwise expressly provided in this Agreement, (i) no Member
shall be entitled to withdraw or receive any part of its Capital Account or
receive any distribution with respect to its Units, (ii) no Member shall be
entitled to receive any interest on its Capital Account or Capital
Contributions, (iii) each Member shall look solely to the assets of the Company
for the return of its Capital Contributions and distributions with respect to
its Units, (iv) no Member shall have any right or power to demand or receive any
property or cash from the Company and (v) no Member shall have priority over any
other Member as to the return of its Capital Contributions.

 

ARTICLE III

 

DISTRIBUTIONS

 

3.1 Non-Liquidating Distributions. Except as limited by the Act or as provided
subsequently in Section 3.2 and Section 3.4 below, all funds and assets of the
Company which are determined by the General Manager to be available for
distribution shall be distributed as the General Manager shall determine subject
to this Agreement including but not limited to section 2.1.a.

 

3.2 Distributions Upon Liquidation or a Deemed Liquidation Event.

 

(a) Upon a Liquidation or a Deemed Liquidation Event, after payment of, or other
adequate provision for, the debts and obligations of the Company, including the
expenses of its liquidation and dissolution or other transaction expenses, the
Company shall first distribute the Target Assets to the Preferred B Units
holders pursuant to section 2.1(a)(iii) and then the net proceeds or assets
available for distribution, whether in cash or in other property (“Net
Liquidation Proceeds”), to the holders of the Preferred A and Common Units pro
rata in proportion to the number of Units held by such holders.

 

4



 

(b) A “Deemed Liquidation Event” shall mean (a) any merger, consolidation,
recapitalization, sale or transfer of Units or other transaction or series of
transactions in which the Members and their Permitted Transferees immediately
prior to such transaction do not own a majority of the equity of the surviving
entity after the closing of such transaction (other than the issuance of equity
securities by the Company in connection with a transaction where the principal
business purpose is raising capital), or (b) a sale or disposition of all or
substantially all of the Company’s assets to any Person.

 

3.3 Withholding. If any federal, foreign, state or local jurisdiction requires
the Company to withhold taxes or other amounts with respect to any Member’s
allocable share of taxable income or any items thereof, or with respect to
distributions, the Company shall withhold from distributions or other amounts
then due to such Member an amount necessary to satisfy the withholding
responsibility and shall pay any amounts withheld to the appropriate taxing
authorities. In such a case, for purposes of this Agreement the Member for whom
the Company has paid the withholding tax shall be deemed to have received the
withheld distribution or other amount due and to have paid the withholding tax
directly and such Member’s share of cash distributions or other amounts due
shall be reduced by a corresponding amount.

 

If it is anticipated that, at the due date of the Company’s withholding
obligation, the Member’s share of cash distributions or other amounts due is
less than the amount of the withholding obligation, the Member with respect to
which the withholding obligation applies shall pay to the Company the amount of
such shortfall within thirty (30) days after notice by the Company. If a Member
fails to make the required payment when due hereunder, and the Company
nevertheless pays the withholding, in addition to the Company’s remedies for
breach of this Agreement, the amount paid shall be deemed a recourse loan from
the Company to such Member bearing interest at the Default Rate, and the Company
shall apply all distributions or payments that would otherwise be made to such
Member toward payment of the loan and interest, which payments or distributions
shall be applied first to interest and then to principal until the loan is
repaid in full.

 

3.4 Tax Distributions. Within ninety (90) days after the end of each calendar
year, to the extent of any available cash on hand, the Company shall distribute
to each Member (any such distribution, a “Tax Distribution”) an amount such that
total distributions under Sections 3.1, 3.2 and 3.4 to such Member with respect
to the calendar year recently ended are at least equal to the assumed federal,
state and local income tax liability (such liability, a “Tax Liability”)
incurred by such Member with respect to such Member’s distributive share of the
Company’s taxable net income for such taxable year. For purposes of the
computation required by this Section 3.4, the taxable net income for a taxable
year allocated to each Member shall be deemed to be reduced by any prior net
loss allocated to such Member that was not previously taken into account under
this sentence. Capital losses included in any such prior net losses shall be
included in the computation only to the extent of subsequent capital gains. In
calculating the amount of each Tax Distribution, the Company shall assume that
each Member is taxable at the highest combined effective federal and state
income tax rate applicable to individuals under the Code and the laws of the
state in which any Member of the Company resides or where the Company does
business and which state has highest effective state income tax rate of all of
the states in which any Members of the Company reside or where the Company does
business, giving effect to the different tax rates attributable to different
types of income earned by the Company, and the deductibility of state taxes for
federal income tax purposes. Any Tax Distribution shall be treated as an advance
on the Member’s rights to distributions under Sections 3.1 and 3.2, and shall
reduce the amount of the first such distributions on a dollar-for-dollar basis.
To the extent of available cash on hand, the Company may make advance Tax
Distributions on a quarterly basis in the amounts estimated by the Board of
Directors to represent the Members’ liabilities for quarterly estimated taxes.
Any such advance Tax Distributions shall similarly reduce the Members’ rights to
distributions under Sections 3.1 and 3.2 (and to the amount of the annual
distribution under this Section 3.4). If, as of the end of a taxable year, the
aggregate advance Tax Distributions paid to a Member with respect to the
Member’s Tax Liability for such taxable year exceed the aggregate amount of Tax
Distributions to which the Member is entitled for such taxable year, the Member
shall promptly refund such excess to the Company and any such refunded amount
shall be treated as if it were never distributed.

 



5



 

ARTICLE IV

 

ALLOCATIONS

 

4.1 Allocations. Subject to Section 4.2, net income or net loss (or any items
thereof) for each taxable year shall be allocated among the Members in such
amounts and ratios as may be necessary to cause the Members’ Capital Account
balances (determined after crediting to each Member’s Capital Account any amount
that such member is deemed obligated to restore under Treasury Regulations
Section 1.704-2) to be as nearly equal to their Target Balances as possible. The
General Manager in its sole discretion may allocated any company losses to the
Common Members.

 

4.2 Qualified Income Offset, etc. To the extent the allocation provisions of
Section 4.1 would not comply with the Treasury Regulations under Section 704(b)
of the Code, there is hereby included in this Agreement such special allocation
provisions governing the allocation of income, gain, loss, deduction and credit
(prior to making the remaining allocations in conformity with Section 4.1) as
may be necessary to provide herein a so-called “qualified income offset,” and
ensure that this Agreement complies with all provisions, including “minimum
gain” provisions, relating to the allocation of so-called “nonrecourse
deductions” and “partner nonrecourse deductions” and the charge back thereof as
are required to comply with the Treasury Regulations under Section 704 of the
Code. In particular, so-called “nonrecourse deductions” and “excess nonrecourse
liabilities,” as defined in the Treasury Regulations under Sections 704 and 752
of the Code, shall be allocated to the Members in proportion to the ratios in
which they would share distributions under Section 3.1 if all distributions were
made pursuant to such section.

 

4.3 Section 704(c) Allocations. In accordance with Section 704(c) of the Code
and the Treasury regulations thereunder, items of depreciation, amortization,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
book value, with such allocation to be made by the Board in accordance with
Section 4.5 and the Treasury regulations. Such allocations are referred to
herein as “Section 704(c) Allocations”.

 

4.4 Allocations for Tax Purposes. Subject to Sections 2.5(a) and 4.3, items of
income, gain, deduction and loss for federal income tax purposes shall be
allocated in the same manner as the corresponding items are allocated for book
purposes pursuant to this Article IV.

 

4.5 Tax Elections. Any elections or other decisions relating to tax matters
shall be made by the General Manager in any manner that reasonably reflects the
purpose and intention of this Agreement.

 

6



 

ARTICLE V

 

MANAGEMENT AND GOVERNANCE

 

5.1 Management by General Manager; Specific Acts Authorized; Delegation of
Authority by the General Manager.

 

(a) General Authority of the General Manager; Size. The business, property and
affairs of the Company shall be managed by a General Manager (the “General
Manager”). The Voting Members shall by an Affirmative Vote elect a General
Manager to manage the business, property, and affairs of the Company. The
General Manager shall serve until removed by a majority of the Voting Members or
voluntarily resigns. Armada Enterprises GP, LLC is the currently appointed
General Manger. Subject to Section 5.3 and except as otherwise required by the
Act, the General Manager shall have authority, power and discretion to manage
and control the business, property and affairs of the Company, to make all
decisions regarding those matters and to supervise, direct and control the
actions of the Officers and to perform any and all other actions customary or
incident to the management of the Company’s business, property and affairs,
provided however that the Company may not transfer or encumber the Target Assets
without approval from the Preferred B Unit Holders. The Members shall have no
power to participate in the management of the Company or to vote on any matter,
except for the limitations as set forth in this section 5.1(a), or as may be
required under a non-waivable provision of the Act.

 

(b) General Manager Action by Written Consent. Any action that is permitted or
required to be taken by the General Manager may be taken or ratified by written
consent setting forth the specific action to be taken.

 

(c) Limitation of Liability; Fiduciary Duties.

 

(1) No Manager shall be obligated personally for any debt, obligation or
liability of the Company or of any Member, whether arising in contract, tort or
otherwise, by reason of being or acting as Manager of the Company. No Manager
shall be personally liable to the Company or its Members for any action
undertaken or omitted in good faith reliance upon the provisions of this
Agreement unless the acts or omissions of the Manager were not in good faith or
involved criminal activity, willful misconduct, fraud, or a knowing violation or
breach of this Agreement; provided, however, that each Manager shall owe, and
shall act in a manner consistent with, fiduciary duties to the Company and its
Members of the nature, and to the same extent, as those owed by directors of a
Delaware corporation.

 

5.2 Officers.

 

(a) Enumeration. Except as otherwise provided herein, the General Manager may
appoint one or more directors (each a “Director” and, collectively, the
“Directors”) or officers of the Company (each an “Officer” and, collectively,
the “Officers”), which shall consist of a Chief Executive Officer and President,
and a Treasurer and a Secretary, and which may consist of such other Officers,
including a Chairman of the Board, Chief Operating Officer, one or more Vice
Presidents, Assistant Treasurers and Assistant Secretaries, as the Chairman may
determine. If authorized by a resolution of the General Manager, the Chief
Executive Officer may be empowered to appoint from time to time Assistant
Secretaries and Assistant Treasurers.

 



7



 

(b) Election. The President, Chief Executive Officer, Treasurer and Secretary,
if any, shall be elected annually by the General Manager at their first meeting.
Other Officers may be chosen by the General Manager at such meeting or at any
other meeting.

 

(c) Qualification. An Officer need not be a Member or Manager. Any number of
offices may be held by the same Person.

 

(d) Tenure. Except as otherwise provided by the Act or by this Agreement and
unless otherwise specified in the vote appointing him or her, each of the
Officers shall hold office until his or her successor is elected or until his or
her earlier resignation or removal. Any Officer may resign by delivering his or
her written resignation to the Company or to the Chief Executive Officer or
Secretary, and such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the occurrence of some
other event.

 

(e) Removal. Any Officer elected or appointed by the General Manager or by the
Chief Executive Officer may be removed at any time by the General Manager,
except that any Officer appointed by the Chief Executive Officer may also be
removed at any time by the Chief Executive Officer.

 

(f) Vacancies. Any vacancy in any office may be filled for the unexpired portion
of the term by the General Manager.

 

(g) Chief Executive Officer and President. The Chief Executive Officer and
President, subject to the direction of the Board, shall have general supervision
and control of the Company’s business. Unless otherwise provided by the Board,
he or she shall preside, when present, at all meetings of the Members. Any
action taken by the Chief Executive Officer, and the signature of the Chief
Executive Officer on any agreement, contract, instrument or other document on
behalf of the Company shall, with respect to any third-party, be sufficient to
bind the Company and shall conclusively evidence the authority of the Chief
Executive Officer and the Company with respect thereto. The Chief Executive
Officer and President shall initially be George Wight.

 

(h) Treasurer. The Treasurer shall have custody of all funds, securities, and
valuable documents of the Company and shall have general charge of the financial
affairs of the Company. The Treasurer shall initially be Wade Senti.

 

(i) Secretary; Assistant Secretaries. The Secretary shall record all the
proceedings of the meetings of the Board in books kept for that purpose. In his
or her absence from any such meeting an Assistant Secretary, or if there be none
or he or she is absent, a temporary secretary chosen at the meeting, shall
record the proceedings thereof. The Secretary shall have such other duties and
powers as may be designated from time to time by the Board, the President or the
Chief Executive Officer. The Secretary shall initially be Wade Senti.

 

(j) Other Powers and Duties. Subject to this Agreement, each officer of the
Company shall have, in addition to the duties and powers specifically set forth
in this Agreement, such duties and powers as are customarily incident to his or
her office, and such duties and powers as may be designated from time to time by
the Board.

 

8



 

5.3 Certain Approval Rights. Notwithstanding anything contained in this
Agreement to the contrary, without the prior written consent of the Requisite
Members, the Company shall not directly, or indirectly, by amendment, merger,
recapitalization, sale, consolidation or otherwise:

 

(a) Amendment of Organizational Documents. Amend or modify this Agreement or the
Certificate of Formation or the Company’s form of existence in any manner.

 

(b) Liquidation. Liquidate, dissolve, effect a recapitalization or
reorganization in any form of transaction, commence a voluntary case under the
U.S. bankruptcy code or any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, consent to the entry of an order for relief in
an involuntary case, or the conversion of an involuntary case to a voluntary
case, under any such law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property, or make a general assignment for the benefit of creditors.

 

(c) IPO or Sale Transactions. Effect any IPO or any Sale Transaction.

 

(d) Actions relating to the foregoing. Enter into any agreement or otherwise
obligate the Company or any Subsidiary to do any of the foregoing.

 

5.4 Conversion to Corporation; Registration.

 

(a) In the event that at any time after the Effective Date the Board and the
Requisite Members shall determine that it shall facilitate an offering of equity
interests in the Company or a successor through an IPO or for any other purpose
approved by the Board, in the Board’s sole discretion, then the Board shall have
the power to cause the Company to be reorganized as a corporation under the
General Corporation Law of the State of Delaware (or such other state as is
approved by the Board) by incorporation, merger, contribution or other
permissible manner (a “Conversion”), and the Members shall cooperate in good
faith to effectuate such Conversion and, if applicable, public offering,
including without limitation, taking such actions as are necessary or
appropriate to cause, including (i) dissolving the Company, creating one or more
Subsidiaries of the newly formed corporation and transferring to such
Subsidiaries any or all of the assets of the Company (including by merger) or
(ii) causing the Members to, and the Members agree to, exchange their Units for
shares of the newly formed corporation.

 

(b) The Members shall receive, in exchange for their respective Units, shares of
capital stock of such corporation or its Subsidiaries having the same relative
economic interest and other rights and obligations in such corporation or its
Subsidiaries as is set forth in this Agreement, subject to any modifications
deemed appropriate by the Board with the consent of the Requisite Members as a
result of the conversion to corporation form. Without limiting the generality of
the foregoing, in the event of a transfer of the Units to a newly-formed
corporation, the Members shall receive, in exchange for their Units, shares of
capital stock of the corporation as if such transfer were a Deemed Liquidation
Event in exchange for capital stock of such corporation and giving effect to the
terms of Section 3.2. In connection with any such Conversion, such resulting
corporation and the Members shall enter into a stockholders’ agreement providing
for such terms and conditions as are necessary for the provisions of this
Agreement to continue to apply to such resulting corporation, the stockholders
of such resulting corporation and the capital stock of such resulting
corporation, including, but not limited to, an agreement to vote all shares of
capital stock held by such stockholders to elect the board of directors of such
resulting corporation in accordance with the substance of Section 5.1, subject
to such changes as deemed appropriate by the Board.

 



9



 

(c) The Members hereby agree to cause any such Conversion to be structured, to
the extent reasonably achievable, to maximize the ability of the Members to
aggregate (or “tack”) the period during which they hold their Units together
with the period during which they hold shares of capital stock of the resulting
corporation for purposes of the United States securities laws, including Rule
144 under the Securities Act.

 

5.5 Market Stand-Off. Each Member hereby agrees that it will not, without the
prior written consent of the managing underwriter, during the period commencing
on the date of the final prospectus relating to an IPO and ending on the date
specified by the Company or its successor and the managing underwriter (such
period not to exceed one hundred eighty (180) days, which period may be extended
upon the request of the managing underwriter, to the extent required by any
Financial Industry Regulatory Authority rules, for an additional period of up to
fifteen (15) days if the Company issues or proposes to issue an earnings or
other public release within fifteen (15) days of the expiration of the 180-day
lockup period), (i) lend, offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of capital stock of the Company or its
successor or any securities convertible into or exercisable or exchangeable for
such capital stock held immediately prior to the effectiveness of the
registration statement for such offering, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such capital stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of capital
stock or other securities, in c ash or otherwise (the “Market Stand-Off”). The
foregoing provisions of this Section 5.5 shall apply only to the IPO, shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement, and shall only be applicable to the Members if all officers,
directors and significant stockholders (as determined by the underwriter of the
IPO) of the Company or its successor enter into similar agreements. The
underwriters in connection with the IPO are intended third-party beneficiaries
of this Section 5.5 and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto. Each Member further agrees
to execute such agreements as may be reasonably requested by the underwriters in
the IPO that are consistent with this Section 5.5 or that are necessary to give
further effect thereto. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply to all Members subject to such agreements pro rata based on the
number of shares subject to such agreements. In order to enforce the foregoing
covenant, the Company or its successor may impose stop-transfer instructions
with respect to the common stock of each Member (and the shares or securities of
every other person subject to the foregoing restriction) until the end of such
period.

 

ARTICLE VI

 

TRANSFER OF INTERESTS

 

6.1 In General. Except as otherwise set forth in this Article VI, a Member may
not effect a Transfer of all or any portion of its Units, unless such Transfer
complies with the applicable provisions of this Article VI. Any Transfer that
does not comply with this Article VI shall be void ab initio and of no force or
effect. The terms and conditions on this Article VI shall terminate and be of no
further force or effect immediately before consummation of an 1PO or a Deemed
Liquidation Event.

 



10



 

6.2 Limited Exception For Transfers of Units.

 

(a) Certain Permitted Transfers. Subject to any other restrictions contained in
any agreement between the Company and such Member, each Member may effect a
Voluntary Transfer to one or more Permitted Transferees of all or a portion of
the Units owned by such Member; provided that in each case the Permitted
Transferee shall have become a Member in accordance with Section 6.3 and all
Units so Transferred shall continue to be subject to all provisions of this
Agreement as if such Units were still held by such Member; and provided further,
that no further Transfer shall thereafter be permitted hereunder except (i) by
the Permitted Transferee back to the transferring Member or (ii) to another
Permitted Transferee of such Member in compliance with this Article VI.

 

(b) Right of First Refusal. Each Member agrees that at least thirty (30) days
prior to making any Voluntary Transfer of any Units (other than Transfers
effected pursuant to Section 6.2(a) Transfers in connection with a Sale
Transaction and the forfeiture or repurchase of unvested Units by the Company in
connection with the termination of the holder’s employment or other service
relationship with the Company), the Member proposing to effect a Voluntary
Transfer (a “Selling Member”) shall deliver a written notice (a “Offer Notice”)
to the Company and the Founding Members. The Offer Notice shall disclose in
reasonable detail the proposed number and class of Units to be transferred and
the proposed terms (including price and whether paid in one lump sum or in
installments) and conditions of the Transfer (the “Minimum Sale Terms”). First,
the Company, upon the approval of the Board, may elect to purchase up to all of
the Selling Member’s Units specified in the Offer Notice at the price and on the
terms specified therein by delivering written notice of such election to the
Selling Member and the Founding Members as soon as practical but in any event
within ten (10) days after the delivery of the Offer Notice. If the Company has
not elected to purchase all of the Selling Member’s Units within such ten (10)
day period, the Founding Members may elect to purchase all of such Selling
Member’s Units not purchased by the Company (the “Remaining Units”) at the price
and on the terms specified in the Offer Notice by delivering written notice of
such election to the Selling Member as soon as practical, but in any event
within thirty (30) days after delivery of the Offer Natice. If the Founding
Members have, in the aggregate, elected to purchase more than the number of the
Remaining Units, the Remaining Units shall be allocated among the Founding
Members electing to purchase Remaining Units according to a percentage interest
equal to, with respect to each Founding Member electing to purchase Remaining
Units, (x) the number of Units held by each such Founding Member electing to
purchase Remaining Units divided by (y) the total number of Units held by all
Founding Members electing to purchase Remaining Units. If the Company and/or any
Founding Members have elected to purchase Selling Member’s Units from the
Selling Member, the Transfer of such shares shall be consummated as soon as
practical after the delivery of the election notices, but in any event within
sixty (60) days after the delivery of the Offer Notice to the Company and the
Founding Members. To the extent the Company and the Founding Members have not
elected to purchase all of the Selling Member’s Units being offered, the Selling
Member may, within one hundred twenty (120) days after the delivery of the Offer
Notice to the Company and the Founding Members and, to the extent applicable,
Transfer such Selling Member’s Units not elected to be purchased by the Company
and the Founding Members to one (1) or more third-parties at a price(s) no less
than the price(s) per share specified in the Offer Notice and on other terms no
more favorable to the transferees than offered to the Company and the Founding
Members in the Offer Notice. The purchase price(s) specified in any Offer Notice
shall be payable solely in cash at the closing of the transaction or in
installments over time.

 



11



 

(c) Effect of Non-Compliance. Any attempted Transfer not permitted by and in
compliance with this Section 6.2 shall be null and void, and the Company shall
not recognize the attempted purchaser, assignee, or transferee for any purpose
whatsoever, and the Member attempting such Transfer shall have breached this
Agreement for which the Company and the shall have all remedies available for
breach of contract.

 

6.3 Admission as a Member. No Transfer of Units shall be effective and no Person
taking or acquiring, by whatever means, all or any portion of an Units shall be
admitted as a Member unless (in addition to the requirements of Section 6.2)
such proposed Transfer complies with each of the following provisions:

 

(a) Prior Notice. In the case of a Voluntary Transfer, the Member proposing to
effect a Voluntary Transfer delivers a notice to the Company at least ten (10)
days prior to any proposed Voluntary Transfer of Units otherwise permitted
pursuant to Section 6.2;

 

(b) Securities Law Compliance. in the case of either a Voluntary Transfer or an
Involuntary Transfer, either (i) the Units are registered under the Securities
Act and the rules and regulations thereunder, and any applicable state
securities laws; or (ii) the Company and its counsel determine that the Transfer
qualifies for an exemption from the registration requirements of the Securities
Act, any applicable state securities laws and any securities laws of any
applicable jurisdiction;

 

(c) Termination. In the case of either a Voluntary Transfer or an Involuntary
Transfer, the Transfer will not (i) result in the taxation of the Company as an
association taxable as a corporation or otherwise subject the Company to
entity-level taxation for federal income tax purposes or (ii) affect the
Company’s existence or qualification as a limited liability company under the
Act;

 

(d) LLC Agreement. Such proposed transferee agrees to become a Member by
executing and delivering a joinder to this Agreement; and

 

(e) Assignment. Such Member and its proposed transferee execute, acknowledge,
and deliver to the Company a written assignment of the Units in such form as may
be required by the Board.

 

The Board shall amend the Schedule of Members from time to time to reflect the
admission of Members pursuant to this Section 6.3.

 



12



 

6.4 Distributions and Allocations With Respect to Transferred Units. If any
Units are transferred (by Voluntary Transfer or Involuntary Transfer) during any
Fiscal Year in compliance with the provisions of this Article VI, then (i)
allocations of net income and net loss with respect to the Units for such period
shall be divided and allocated between the transferor and the transferee by
taking into account their varying interests during such Fiscal Year in
accordance with Code Section 706(d) using any conventions permitted by the Code
and selected by the transferor and transferee in connection with the transfer
and approved by the Board; (ii) all distributions on or before the date of such
transfer shall be made to the transferor, and all distributions thereafter shall
be made to the transferee; and (iii) the transferee shall succeed to and assume
the Capital Account and other similar items of the transferor to the extent
related to the transferred Units. Solely for purposes of making the allocations
and distributions, the Company shall recognize such transfer not later than the
end of the calendar month during which the Company receives notice of such
transfer and all of the conditions in Section 6.2 are satisfied. If the Company
does not receive a notice stating the date the Units were transferred and such
other information as the Company may reasonably require within thirty (30) days
after the end of the Fiscal Year during which the transfer occurs, then all of
such items shall be allocated, and all distributions shall be made to the
Person, who, according to the books and records of the Company on the last day
of the Fiscal Year during which the transfer occurs, was the owner of the Units.
Neither the Company nor any Member shall incur any liability for making
allocations and distributions in accordance with the provisions of this Section,
6.4, whether or not such Person had knowledge of any transfer of ownership of
any Units. Any Member proposing to transfer all or a portion of any interest in
the Company (or the transferee of such interest) shall be required to pay the
Company’s reasonable out-of-pocket costs incurred in connection with the
proposed transfer, including any additional accounting, tax preparation or other
administrative expenses incurred (or to be incurred) by the Company as a result
of any tax basis adjustments under Code Section 743.

 

ARTICLE VII

 

CESSATION OF MEMBERSHIP

 

7.1 When Membership Ceases. A Person who is a Member shall cease to be a Member
upon the Voluntary Transfer or Involuntary Transfer of such Member’s Units as
permitted under this Agreement. A Member is not entitled to withdraw voluntarily
from the Company while such Member owns Units.

 

7.2 Deceased, Incompetent or Dissolved Members. The personal representative,
executor, administrator, guardian, conservator or other legal representative of
a deceased individual Member or of an individual Member who has been adjudicated
incompetent may exercise the rights of the Member for the purpose of
administration of such deceased Member’s estate or such incompetent Member’s
property. The beneficiaries of a deceased Member’s estate shall become Members
of the deceased Member only upon compliance with the conditions of this
Agreement. If a Member who is a Person other than an individual is dissolved,
the legal representative or successor of such Person may exercise the rights of
the Member pending liquidation. The distributees of such Person may become
members of the dissolved Member only upon compliance with the conditions of this
Agreement.

 

7.3 Consequences of Cessation of Membership. In the event a Person ceases to be
a Member as provided in Section 7.1 above, the Person (or the Person’s successor
in interest) shall continue to be liable for all obligations of the former
Member to the Company and, with respect to any Units owned by such Person, shall
be an assignee with only the rights and subject to the restrictions, conditions
and limitations described above.

 

13



 

ARTICLE VIII

 

DISSOLUTION, WINDING UP AND LIQUIDATING DISTRIBUTIONS

 

8.1 Dissolution Triggers. The Company shall dissolve upon the first occurrence
of the following events:

 

(a) The determination by the Board and the Requisite Members that the Company
should be dissolved;

 

(b) The entry of a decree of judicial dissolution or the administrative
dissolution of the Company as provided in the Act; or

 

(c) In the event that:

 

(i) within 60 days of the contribution of the 50,000,000 shares of YERR common
stock, the Common Member does not close its $500 million USD of committed
financing, with an allocation of $50 million USD to the Preferred B Member (to
be held by the Preferred B Member for the purposes of its NASDAQ up-listing and
then when no longer needed for such purpose used for construction of the
Project) and an additional $150 million USD to be held in escrow to be disbursed
for construction of the Project in 2017, or otherwise procure such funds for the
Preferred Member; or

 

(ii) by September 30, 2017, the Contribution has not occurred and the Company
has not obtained the financing it is required to obtain in the YERR Contribution
Agreement.

 

8.2 Winding Up; Termination. Upon a dissolution of the Company, the Board, or,
if there are no members of the Board, a court appointed liquidating trustee,
shall take full account of the Company’s assets and liabilities and wind up the
affairs of the Company. In liquidation of the Company’s assets, the liquidation
preference for the Preferred B Unit may be met with in-kind distributions. The
Persons charged with winding up the Company shall settle and close the Company’s
business, and dispose of and convey the Company’s non-cash assets as promptly as
reasonably possible following dissolution as is consistent with obtaining the
fair market value for the Company’s assets.

 

ARTICLE IX

 

BOOKS AND RECORDS

 

9.1 Books and Records. The Company shall keep adequate books and records at its
principal place of business, which shall set forth an accurate account of all
transactions of the Company as well as the other information required by the
Act.

 

9.2 Taxable Year; Accounting Methods. The Company’s taxable year shall be the
year required by the Code. The Company shall report its income for income tax
purposes using such method of accounting selected by the Board and permitted by
law.

 

14



 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be delivered personally to the Person or to an officer of the Person to
whom the same is directed, or sent by registered or certified United States mail
return receipt requested, or by nationally recognized overnight delivery
service, addressed as follows: if to the Company or the Board, to the Company’s
principal office address as set forth on the signature page to this Agreement
(with a copy to each Manager), or to such other address as may be specified from
time to time by notice to the Members; if to a Member, to the Member’s address
as set forth on the Schedule of Members, or to such other address as may be
specified from time to time by notice to the Members; if to a Manager, to the
address of such Manager as set forth in the records of the Company (with a copy
to the Member entitled to designate such Manager), or to such other address as
such Manager may specify from time to time by notice to the Members. Any such
notice shall be deemed to be delivered, given, and received for all purposes as
of the date and time of actual receipt.

 

10.2 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the Members, and their respective heirs, legatees, legal
representatives, and permitted successors, transferees, and assigns.

 

10.3 Construction. No provision of this Agreement is to be interpreted as a
penalty upon, or a forfeiture by, any party to this Agreement. The parties
acknowledge that each party to this Agreement, together with such party’s legal
counsel, has shared equally in the drafting and construction of this Agreement
and, accordingly, no court construing this Agreement shall construe it more
strictly against one party hereto than the other.

 

10.4 Entire Agreement: No Oral Agreements; Amendments to the Agreement. This
Agreement, constitutes the entire agreement among the Members with respect to
the affairs of the Company and the conduct of its business, and supersedes all
prior agreements and understandings, whether oral or written. The Company shall
have no oral operating agreements. Any provision of this Agreement may be
amended or waived by the written consent of the Requisite Members. Any amendment
adopted consistent with the provisions of this Section 10.4 shall be binding on
all Members without the necessity of their execution of the amendment or an y
other instrument. Notwithstanding anything contained in this Agreement to the
contrary, the Board shall be permitted to update Schedule A to reflect (i)
Transfers of Units and the admission of new Members made in accordance with the
terms and conditions of this Agreement and (ii) the forfeiture or repurchase by
the Company of Units upon termination of the holder’s employment or other
service relationship with the Company; and no such update to Schedule A made in
accordance with this sentence shall be deemed to be an amendment to this
Agreement requiring the written consent of the Requisite Members.

 



15



 

10.5 Headings; Interpretation; Treatment of Affiliates and Permitted
Transferees.

 

(a) The table of contents and section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof. All references to days or months shall be deemed
references to calendar days or months. All references to “$” shall be deemed
references to United States dollars. Unless the context otherwise requires, any
reference to a “Section”, “Schedule” or “Exhibit” shall be deemed to refer to a
section of this Agreement or Schedule or Exhibit to this Agreement, as
applicable. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.” Any agreement, instrument or statute
defined or referred to herein, or in any agreement or instrument that is
referred to herein, means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns.

 

10.6 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, then (a) such illegality or invalidity shall not affect the validity
or legality of the remainder of this Agreement and (b) the parties agree to
negotiate in good faith to draft a new legal and enforceable provision that to
the maximum extent possible under applicable law comports with the original
intent of the parties and maintains the economic and other terms to which the
parties originally agreed.

 

10.7 Variation of Pronouns. All pronouns and any variations thereof shall be
deemed to refer to masculine, feminine, or neuter, singular or plural, as the
identity of the Person or Persons may require.

 

10.8 Governing Law; Dispute Resolution. The laws of the State of Delaware shall
govern the validity of this Agreement, the construction and interpretation of
its terms, and organization and internal affairs of the Company and the limited
liability of the Members. Except as provided below, any dispute arising out of
or relating to this Agreement shall be finally settled by binding arbitration
conducted expeditiously in accordance with the J.A.M.S./Endispute Comprehensive
Arbitration Rules and Procedures (the “J.A.M.S. Rules”). The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. Sections 1-16, and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. The arbitration shalt take place in the state in
which the Company’s principal office is then located.

 

(a) The arbitration shall commence within sixty (60) days of the date on which a
written demand for arbitration is filed by any party hereto. In connection with
the arbitration proceeding, the arbitrator shall have the power to order the
production of documents by each party and any third-party witnesses. In
addition, each party may take up to three (3) depositions as of right, and the
arbitrator may in his or her discretion allow additional depositions upon good
cause shown by the moving party. However, the arbitrator shall not have the
power to order the answering of interrogatories or the response to requests for
admission. In connection with any arbitration, each party to the arbitration
shall provide to the other, no later than seven (7) business days before the
date of the arbitration, the identity of all persons that may testify at the
arbitration and a copy of all documents that may be introduced at the
arbitration or considered or used by a party’s witness or expert. The
arbitrator’s decision and award shall be made and delivered within six (6)
months of the selection of the arbitrator. The arbitrator’s decision shall set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrator shall not have power to award damages in excess of actual
compensatory damages and shall not multiply actual damages or award punitive
damages, and each party hereby irrevocably waives any claim to such damages.

 

16



 

(b) The Company and each of the Members (each, a “Party”) covenants and agrees
that such Party will participate in the arbitration in good faith. This Section
10.8(b) applies equally to requests for temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm.

 

(c) Each Party (i) hereby irrevocably submits to the jurisdiction of any United
States District Court of competent jurisdiction for the purpose of enforcing the
award or decision in any such proceeding, (ii) hereby waives, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution (except as protected by applicable law), that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and (iii) hereby waives and
agrees not to seek any review by any court of any other jurisdiction which may
be called upon to grant an enforcement of the judgment of any such court. Each
Party hereby consents to service of process by registered mail at the address to
which notices are to be given. Each Party agrees that its, his or her submission
to jurisdiction and its, his or her consent to service of process by mail is
made for the express benefit of each other Party. Final judgment against any
Party in any such action, suit or proceeding may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, or in any other
manner provided by or pursuant to the laws of such other jurisdiction.

 

10.9 Waiver of Action for Partition. Each of the Members irrevocably waives any
right that it may have to maintain any action for partition with respect to any
of the assets of the Company.

 

10.10 Counterpart Execution; Facsimile Execution. This Agreement may be executed
in any number of counterparts with the same effect as if all of the Members had
signed the same document. Such executions may be transmitted to the Company
and/or the other Members by facsimile or other electronic transmission and such
facsimile or other electronic execution shall have the full force and effect of
an original signature. All fully executed counterparts, whether original
executions or facsimile executions, electronic executions or a combination of
the foregoing, shall be construed together and shall constitute one and the same
agreement.

 

10.11 Tax Matters Partner. Armada Enterprises GP, LLC shall be the “tax matters
partner” of the Company within the meaning of Code Section 6231(a)(7) (the “Tax
Matters Member”), and shall serve as the Tax Matters Member of the Company until
a successor is duly designated by the Board. The Company shall reimburse the Tax
Matters Member for its reasonable expenses in connection with the performance of
its duties hereunder. The Tax Matters Member shall act at the direction of the
Board in taking, or refraining to take, any action in its capacity as Tax
Matters Member, and shall not take any action in its capacity as such without
the consent of the Board.

 

10.12 Confidentiality. Each Member covenants and agrees that: (a) it, he or she
will not disclose or make use of any Trade Secrets or Confidential Information
of the Company other than as necessary in connection with the performance of his
or her duties as an employee of, or consultant to, the Company; and (b) it, he
or she shall not, directly or indirectly, transmit or disclose any Trade Secret
or Confidential Information of the Company to any person and shall not make use
of any such Trade Secret or Confidential Information, directly or indirectly,
for, as applicable, himself, herself or others, without the prior written
consent of the Company, except for a disclosure that is required by any law,
order or legal process, in which case such Holder shall provide the Company
prior written notice of such requirement as promptly as practicable so that the
Company may contest such disclosure. To the extent that such information is a
“trade secret” as that term is defined under a state or federal law, this
subparagraph is not intended to, and does not, limit the Company’s rights or
remedies thereunder and the time period for prohibition on disclosure or use of
such information is until such information becomes generally known to the public
through the act of one who has the right to disclose such information without
violating a legal right of the Company.

 

Signatures Appear On Following Page

 

17



 

IN WITNESS WHEREOF, the Members have executed this Agreement on the following
execution pages, to be effective as of the Effective Date.

 

MEMBERS

 

  Common Members       Armada Enterprises GP, LLC         By: /s/ George Wight  
Name: George Wight   Title: Manager         Preferred A Members       Kage
Global Trust       By: /s/ George Wight   Name: George Wight   Title: Trustee  
      BSF I, LLC       By: /s/ Wade Senti   Name: Wade Senti   Title: Manager  
      George Wight XI Trust       By: /s/ George Wight   Name: George Wight  
Title: Trustee         Garret Wight Trust       By: /s/ George Wight   Name:
George Wight   Title: Trustee         Preferred B Members   Yangtze River
Development, Ltd.   By: [ex10ii_001.jpg]   Name:     Title:  

 





 

SCHEDULE A

 

Schedule of Members

 

Common Member  Common Units   Capital Account   Issue Date                Armada
Enterprises GP, LLC   10,000,000   $2.00   August 29, 2016

 

Preferred A Member  Preferred A Units   Capital Account   Issue Date           
  KAGE Global Trust, LLC   41,250,000   $80.85   August 29, 2016 BSF I, LLC 
 3,750,000   $7.35   August 29, 2016 George Wight XI Trust   2,500,000   $4.90  
August 29, 2016 Garret Wight Trust   2,500,000   $4.90   August 29, 2016

 

Preferred B Member  Preferred B Units   Capital Account  Issue Date             
Yangtze River Development, Ltd.   100,000,000   TBD based upon valuation of
contributed assets  November 16, 2016

 





 

EXHIBIT A

Glossary of Terms

 

Capitalized words and phrases used in this Agreement are defined below.

 

“Act” shall mean the Delaware Limited Liability Company Act (or any
corresponding provisions of succeeding law).

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Board” shall have the meaning set forth in Section 5.1(a).

 

“Capital Account” shall have the meaning set forth in Section 2.5(a).

 

“Capital Contribution” shall mean with respect to any Member, the amount of
money and the fair market value of any property contributed to the Company with
respect to the Units of such Member.

 

“Certificate of Formation” shall mean the certificate of formation required to
be filed by the Company pursuant to the Act together with any amendments
thereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor federal revenue law.

 

“Common Units” shall have the meaning set forth in Section 2.1(a).

 

“Company” shall have the meaning set forth in the introductory paragraph hereto.

 

“Confidential Information” shall mean all information regarding the Company, the
Company’s activities, the Company’s business, clients or customers that is not
generally known to persons not employed by the Company and that is not generally
disclosed by the Company’s practice or authority to persons not employed by the
Company, but that does not rise to the level of a Trade Secret, and shall
include, but is not limited to, sales and marketing techniques and plans,
production techniques, purchase information, prices, billing information,
financial plans and data concerning the Company, clients or customers
(including, but not limited to client or customer lists), and management
planning information. “Confidential Information” shall not include information
that (i) has become generally available to the public by the act of one who has
the right to disclose such information without violating any legal right or
contractual right of the Company or (ii) otherwise becomes available to a
third-party and such third-party has no knowledge that such disclosure violated
any Company right of confidentiality.

 

“Contribution” as defined in section 1.2, means the contribution by the Members
of their Membership Units to Armada Enterprises LP in exchange for LP Units.

 

“Conversion” shall have the meaning set forth in Section 5.4(a).

 

“Deemed Liquidation Event” shall have the meaning set forth in Section 3.2(b).

 

“Default Rate” shall mean a per annum rate of interest equal to the greater of
(i) Prime Rate plus 100 basis points or (ii) 8%, but in no event greater than
the amount of interest that may be charged and collected under applicable law.

 

A-1



 

“Effective Date” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Fiscal Year” shall be the Company’s taxable year, as described in Section 9.2.

 

“Founding Members” means the Common Members and the Preferred A Unit holders.

 

“Common Members” shall mean Armada Enterprises GP, LLC, so long as such Person
is a Member.

 

“Involuntary Transfer” shall mean the involuntary transfer of all or any portion
of Units by way of intestacy, will, bankruptcy, receivership, levy, execution,
charging order or other similar seizure by legal process.

 

“IPO” shall mean the sale of shares of capital stock following conversion of the
Company to a corporation as contemplated in Section 5.4, in a firm commitment
underwritten public offering pursuant to an effective registration under the
Securities Act.

 

“J.A.M.S. Rules” shall have the meaning set forth in Section 10.8.

 

“Liquidation” shall mean any liquidation, dissolution or winding up, voluntary
or involuntary, of the Company.

 

“LP Unit” shall mean limited partner interests in Armada Enterprises, LP, which
may be issued as Common LP Units, Subordinated LP Units or Acquisition Units,
which are Common LP Units with “unvested” distributions.

 

“General Manager” shall have the meaning set forth in Section 5.1(a).

 

“Market Stand-Off" shall have the meaning as set forth in Section 5 5.

 

“Members” shall refer collectively to the Persons listed on the Schedule of
Members as Members and to any other Persons who are admitted to the Company as
Members or who become Members under the terms of this Agreement until such
Persons have ceased to be Members under the terms of this Agreement. “Member”
shall mean any one of the Members.

 

“Membership Units” means the Common Units. the Preferred A Units and the
Preferred B Units.

 

“Minimum Sale Terms” shall have the meaning set forth in Section 6.2(b).

 

“Net Liquidation Proceeds” shall have the meaning set forth in Section 3.2(a).

 

“New Securities” shall have the meaning set forth in Section 2.2.

 

“Offer Notice” shall have the meaning as set forth in Section 6.2(b).

 

“Officers” shall have the meaning set forth in Section 5.2(a).

 

“Permitted Transferee” shall mean: (i) the estate, personal representative or
executor, or any parent, spouse, child or sibling of such Member and (ii) any
trust for the exclusive benefit of any of the Persons set forth in clause (i) or
(iii), or a corporation, limited partnership, limited liability company or other
entity all of the equity interests of which are owned by the Member or any of
the Persons set forth in clause (i) or clause (ii).

 



A-2



 

“Person” shall mean any natural person, partnership, trust, estate, association,
limited liability company, corporation, custodian, nominee, governmental
instrumentality or agency, body politic or any other entity in its own or any
representative capacity.

 

“Party” shall have the meaning as set forth in Section 10.8(b).

 

“Prime Rate” as of a particular date shall mean the prime rate of interest as
published on that date in the Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks.” If the Wall Street Journal is not published on a date for which
the Prime Rate must be determined, the Prime Rate shall be the prime rate
published in the Wall Street Journal on the nearest-preceding date on which the
Wall Street Journal was published.

 

“Preferred B Member” means Yangtze River Development Ltd.

 

“Remaining Units” shall have the meaning as set forth in Section 6.2(b).

 

“Requisite Members” shall mean the holders of a majority of the Common Units
then issued and outstanding, voting together as a separate class.

 

“Sale Transaction” means (i) any transaction or series of related transactions
pursuant to which any Person or group of Persons acting in concert (other than
any Person who is a Member or a Permitted Transferee as of the Effective Date),
together with such Person’s or group of Persons’ Affiliates, (i) acquire(s) more
than fifty percent (50%) of the Units of the Company (other than the issuance of
equity securities by the Company in connection with a transaction where the
principal business purpose is raising capital), or (ii) the sale of all, or
substantially all, of the Company’s and/or its Subsidiaries’ assets determined
on a consolidated basis.

 

“Schedule of Members” shall have the meaning set forth in the introductory
paragraph hereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Member” shall have the meaning set forth in Section 6.2(b).

 

“Target Balance” shall mean with respect to each Member, as of the close of any
period for which allocations are made under Article IV, the amount such Member
would receive in a hypothetical liquidation of the Company as of the close of
such period, assuming for purposes of such hypothetical liquidation that (i) all
of the assets of the Company are sold at prices equal to their then book values
(as maintained by the Company for purposes of, and pursuant to, Section 2.5(a)
and the capital account maintenance provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)), and (ii) all of the cash of the Company is distributed
pursuant to Sections 3.1 and 3.2, as applicable (but in the case of such
distributions pursuant to Section 3.2, after the payment of all Company
liabilities, limited in the case of nonrecourse liabilities to the collateral
securing or otherwise available to satisfy such liabilities).

 

“Tax Distribution” shall have the meaning set forth in Section 3.4.

 

A-3



 

“Tax Liability” shall have the meaning set forth in Section 3.4.

 

“Tax Matters Member” shall have the meaning set forth in Section 10.11.

 

“Trade Secret” means all secret, proprietary or confidential information
regarding the Company or the Company’s activities, including any and all
information not generally known to, or ascertainable by, persons not employed by
the Company, the disclosure or knowledge of which would permit those persons to
derive actual or potential material economic value therefrom or to cause
material economic or financial harm to the Company and shall include, but not be
limited to, customer lists, pricing information, customer and supplier contacts,
technical information regarding Company processes, services and process and
service development, information concerning Company methods, current development
and expansion or contraction plans of the Company, information concerning the
legal affairs of the Company and information concerning the financial affairs of
the Company. “Trade Secrets” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating a legal right or privilege of the
Company. This definition shall not limit any definition of “trade secrets” or
any equivalent term under state or federal law.

 

“Transfer” shall mean a Voluntary Transfer or an Involuntary Transfer.

 

“Treasury Regulations” shall mean the final and temporary Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Units” shall have the meaning set forth in Section 2.1(a).

 

“Voluntary Transfer” shall mean any direct or indirect voluntary sale,
assignment, transfer, conveyance, pledge, hypothecation, or other disposition,
with or without consideration, or otherwise of all or any portion of any Units.

 

“Voting Members” shall mean the Members holding Common Units.

 

“YERR Contribution Agreement” shall mean the Contribution, Conveyance and
Assumption Agreement executed the Company, the Common Member and the Yangtze
River Development, Ltd., dated October 3, 2016.

 

 

A-4



 

